Citation Nr: 0431448	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  01-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1948 to June 1978.  
He received numerous decorations and medals, including the 
Army of Occupation Medal-Germany-Japan, the Korean Service 
Medal and Combat Infantry Badge, and the Republic of Vietnam 
Campaign Medal and Vietnam Service Medal.  He died on October 
[redacted], 1999.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the appellant's claim for 
service connection for the cause of the veteran's death.

The appellant requested a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board, and one was scheduled 
at the RO for November 3, 2004.  See 38 C.F.R. § 20.700(e) 
(2004).  However, the appellant failed to appear for the 
hearing, and her request will therefore be considered 
withdrawn.  38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1999, of a myocardial 
infarction.

2.  The veteran was not service-connected for a heart 
disorder, but was service-connected for a peptic ulcer, which 
was diagnosed in service after the veteran reported, among 
other things, chest pain.

3.  A private physician, who had treated the veteran for many 
years, and a VA physician both wrote that a May 1984 EKG was 
consistent with a mid-1970s myocardial infarction, but came 
to different conclusions as to whether the evidence 
demonstrated that the veteran actually had a myocardial 
infarction at that time.

4.  The private and VA physician conclusions constituted 
equally plausible, competent medical evidence, as they 
explained the underlying reasons and bases for these 
conclusions, consistent with the medical and lay evidence of 
record.


CONCLUSION OF LAW

The evidence is in relative equipoise as to whether a heart 
disorder, although not service-connected at the time of the 
veteran's death, in fact manifested as a myocardial 
infarction during service and was a principal cause of his 
death.  Consequently, the claim must be granted.  38 U.S.C.A. 
§§ 1110, 1310 (West 2002); 38 C.F.R. §§3.303, 3.310(a), 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).  In 
the present case, the VCAA took effect after the appellant 
filed her October 1999 claim, but applies to her claim 
because VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 
2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001)) 
(VA will apply VCAA implementing regulations to any claim 
filed before November 9, 2000 but not decided by VA as of 
that date).  However, as the Board has determined that the 
evidence and information currently of record supports a grant 
of the claim for service connection for the cause of the 
veteran's death, no further development is required to comply 
with the VCAA or the implementing regulations because it 
would be inconsequential. 


Entitlement to Service Connection for the Cause of the 
Veteran's Death

Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  To establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service, or 
which was proximately due to or the result of a service-
connected condition, was either a principal or contributory 
cause of death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a), 3.312 (2004).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-connected disability casually shared in producing 
death, rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2004).

The veteran's death certificate lists the immediate cause of 
death as myocardial infarction, and does not list any 
secondary or underlying causes.  The veteran was not service-
connected for a heart disorder at the time of his death, 
however, the appellant claims that the heart disorder that 
caused the myocardial infarction in fact was incurred in 
service and had caused previous myocardial infarctions.  If 
this were the case, the appellant would be entitled to 
service connection for the cause of the veteran's death, 
notwithstanding that the veteran's claim for service 
connection for a heart disorder was twice denied during his 
lifetime, because a disability incurred in service was the 
principal cause of the veteran's death.

In support of this claim, the appellant submitted two letters 
from Dr. Rubin, Professor and Chief at the Medical College of 
Georgia School of Medicine, Section of Thoracic and Cardiac 
Surgery.  In September 1991, Dr. Rubin wrote that the veteran 
underwent myocardial revascularization in November 1984 under 
"urgent conditions."  Dr. Rubin also wrote that the veteran 
"had previous myocardial infarctions probably dating back to 
the mid-1970s."  In a December 1991 letter, Dr. Rubin 
reiterated that the veteran's "original infarctions dated 
back to the 1970s."  He also noted several 
electrocardiograms (EKGs) performed during the veteran's 1984 
hospital stay.  According to Dr. Rubin, these 
electrocardiograms "clearly demonstrate an inferior 
myocardial infarction, possibly with some lateral extension.  
He has a significant Q wave in leads II, II and AVF.  His 
repolarization pattern did not suggest any ischemic phenomena 
at the time the tracing was done.  In other words, the 
electrocardiogram is diagnostic of an old inferior myocardial 
infarction.  Conceivably it is consistent with his history of 
infarctions dating back to the mid-1970s."

The appellant also submitted lay statements of herself and 
friends and family who had known the veteran prior to and 
during the mid-1970s.  In an undated statement, the appellant 
stated that the veteran had chest pains and heartburn in 
1971, and sought medical assistance when these pains became 
stronger in early 1972.  She noted that he was diagnosed with 
ulcers and prescribed Maalox, and that the Maalox never 
worked.  The appellant described the attacks suffered by the 
veteran over the ensuing years, stating that he experienced 
"such terrible pain he could hardly breathe because of these 
attacks.  His skin was always cold and clammy, his skin color 
was ashen, even the aspirin he took for the pain did not help 
much."  The veteran only endured these attacks, which 
occurred 4 to 5 times per year, by remaining still for 
several days, and told his doctor that he thought it was his 
heart, but was ignored and prescribed more Maalox.  This 
continued until 1984 when, after again being misdiagnosed, an 
EKG revealed that the veteran had had a heart attack, the 
veteran suffered "massive heart failure," and underwent 
sextuple bypass surgery performed by Dr. Rubin.  Dr. Rubin 
and his operating staff "said he had scar tissue on his 
heart from the mid-1970s."   The veteran subsequently 
suffered from an infection from the surgical incisions, which 
was also misdiagnosed, and underwent Additional surgeries as 
a result.  After the veteran's condition improved, Dr. Rubin 
performed another surgery, taking muscles from the veteran's 
stomach to cover and protect his chest and heart.  The 
veteran did not suffer severe chest pain thereafter.

In December 1999 two of the veteran's friends wrote that they 
noticed in the mid-1970s that he took medication for 
"heartburn," but they were concerned because he suffered 
from bad chest pain and found it difficult to breathe with a 
lot of perspiration and gray, pasty looking skin.  In January 
2000, a friend wrote that, while he and the veteran received 
treatment at Womack Army Hospital, the veteran complained of 
chest pain, shortness of breath, heartburn, excessive 
sweating and his skin appeared grayish.  The veteran 
continued to have these problems even while taking stomach 
ulcer medications.  When the veteran suggested to his doctors 
that his symptoms could be the result of a heart problem, 
they ignored him.  

Another friend and her sister wrote in November 1999 that 
they had known the veteran for over 25 years.  They wrote 
that there were times that the veteran exhibited a gray-ashen 
face and did not feel well.  One sister indicated that the 
veteran had the same look as did her husband who had heart 
trouble.  The sisters opined that the veteran was having 
trouble with his heart long before he had a heart attack.

In March 2002, a VA physician reviewed the claims file and 
offered an opinion as to the etiology of the veteran's fatal 
myocardial infarction.  Specifically, the VA physician 
addressed whether the veteran had myocardial infarctions in 
the 1970s.  He noted Dr. Rubin's statement that a 1984 EKG 
indicated an old inferior myocardial infarction.  According 
to the VA physician, "there is no other evidence to support 
this diagnosis.  No hospitalization, no support with enzymes, 
no other evidence to support the claim except for the 
abnormal EKG."  As to the abnormal EKG, the VA physician 
stated that, while it was suggestive of old myocardial 
infarctions, EKGs are notoriously inaccurate when it comes to 
diagnosing myocardial infarction.  The VA physician added: 
"The EKGs are completely consistent with old myocardial 
infarction.  Again, because of the inexactness of the EKG, it 
is frequently not possible to tell the age of myocardial 
injury." He noted that several 1991 EKG interpretations 
indicated myocardial infarction, age undetermined.  He 
concluded, "Based on this and the fact that we have no other 
corroborating evidence of time or if the patient ever did 
have a myocardial infarction proved by other modalities which 
matched the abnormality on the EKG, it cannot be said that 
the veteran had an old myocardial infarction in the 1970s 
without resort to unsupported speculation."

During service, in June 1972, the veteran reported chest pain 
and indigestion.  He was diagnosed with a duodenal ulcer and 
prescribed Maalox.  At the April 1976 annual examination, an 
EKG showed, "nonspecific T-wave flattening."

In a January 1979 rating decision, the RO granted service 
connection and assigned a 20 percent rating for a duodenal 
ulcer, and degenerative arthritis of the fingers and multiple 
joints.  Service connection was granted with a noncompensable 
(i.e., 0 percent) rating for hearing loss, hemorrhoids, and 
shell fragment wound of the left shoulder.

As explained in a May 1984 VA hospital discharge summary, the 
veteran appeared at the acute minor illness clinic in mid-May 
1984, after experiencing chest pain over the previous 10 
days.  He underwent 2 EKGs, and the latter one reflected 
changes that were consistent with a myocardial infarction.  
The physician noted that, according to the veteran, similar 
pain was experienced in 1972 when he was diagnosed with a 
peptic ulcer.  The veteran was admitted to the cardiac care 
unit with a diagnosis of acute inferior and posterior wall 
myocardial infarction.  After a 10-day cardiac rehabilitation 
program, the veteran did well, and did not experience chest 
pain.  A modified EKG stress test at the time of discharge 
was abnormal, and substernal chest pain was quickly relieved 
by a nitroglycerin tablet.  The final diagnosis was "Acute 
inferior and posterior wall myocardial infarction, 
uncomplicated."  The veteran was readmitted to the hospital 
in July 1984 following congestive heart failure.  The 
diagnosis was of congestive heart failure, probably secondary 
due to the Astenol that the veteran had started on 2 weeks 
prior to admission.  Also diagnosed was angina with old 
inferior myocardial infarction.  In November 1984, the 
veteran underwent a coronary artery bypass operation, and 
subsequently developed an infection due to the surgical 
incision.  

In July 1985, the RO denied service connection for a heart 
disorder.  The RO noted that the evidence, including SMRs, 
did not show treatment for or diagnosis of a heart disorder 
in-service or during the applicable presumptive period of one 
year.  The RO also noted the May 1984 myocardial infarction 
and congestive heart failure.

In September 1991, the RO reopened the veteran's claim for a 
heart disorder based on the submission of new and material 
evidence and again denied the claim.  The RO noted the 1972 
treatment for symptoms of chest pain and indigestion and the 
subsequent grant of service connection for a peptic ulcer.  
The RO also noted the April 1976 EKG that showed non-specific 
T-wave flattening.  The RO also considered both of Dr. 
Rubin's letters.  While acknowledging that Dr. Rubin's 
statements were new evidence, the RO noted that even if there 
was an earlier myocardial infarction, there was only 
speculation as to when it occurred, and not evidence of when 
it actually occurred.

The veteran was admitted to a private hospital in March 1999 
with shortness of breath and leg swelling.  The admitting 
physician, Dr. Holland, noted 5 previous myocardial 
infarctions, and the sextuple bypass operation in 1984, with 
subsequent infection and muscle flap revision surgery in 
1985.  The impression was of congestive heart failure with 
exacerbation.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens 
v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  
At the same time, Board cannot make its own independent 
medical determinations, and there must be plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, 12 Vet. App. at 30; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the Board is confronted with medical opinions 
of a private physician, Dr. Rubin, and of a VA physician.  
Both of these opinions accurately described the medical 
evidence contained in the claims file.  That evidence showed 
that the veteran had experienced chest pain in the early 
1970s and was diagnosed a peptic ulcer, and a subsequent in-
service EKG reflected nonspecific T-wave shortening.  Less 
than six years after his June 1978 discharge, in May 1984, 
the veteran experienced a severe myocardial infarction that 
required major coronary bypass surgery, and experienced 
several myocardial infarctions thereafter.  In reviewing this 
medical evidence, both physicians stated that the May 1984 
EKGs were consistent with an earlier myocardial infarction 
during service.  The physicians disagreed, however, as to the 
general reliability of EKGs in diagnosing myocardial 
infarctions, and as to the likelihood that the particular 
EKGs here reflected that the veteran had suffered a 
myocardial infarction during service.  As noted, the Board 
cannot make its own medical determination as to these 
questions.  Here, the Board finds that there are plausible 
reasons, based upon medical and lay evidence in the record, 
for both of the medical opinions.  Dr. Rubin's opinion was 
based on a careful analysis of the EKGs and the medical 
history of the veteran, including his own treatment of the 
veteran, with a precise and technical explanation of what it 
was in the EKGs that reflected an in-service myocardial 
infarction.  The VA physician's opinion was based on a 
careful review of the medical evidence of record and his more 
general analysis of the efficacy of EKGs in diagnosing 
myocardial infarctions.

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  Here, the Board has 
found the opposing medical opinions equally plausible, based 
on the nature of the opinions themselves and their 
relationship to all of the medical and lay evidence of 
record.  In these circumstances, the evidence is in relative 
equipoise as to whether the veteran incurred in service a 
myocardial infarction, which was the principal cause of his 
death.  The claim for service connection for the cause of the 
veteran's death must therefore be granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



